TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00783-CV


                               Kyle Jason McCarrell, Appellant

                                                v.

           Dunham & Jones Attorneys at Law P.C. and James Erickson, Appellee


                 FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-19-006982, MR. WILLIAM C. KIRKENDALL, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant Kyle Jason McCarrell filed his notice of appeal on October 31, 2019.

The reporter’s record was due on December 27, 2019. On January 2, 2020, this Court sent court

reporter Ms. Leah Hayes notice that the reporter’s record was overdue and asked her to send this

Court a written explanation for the delay and an estimate of when the record would be complete.

We requested that a response be filed no later than January 13, 2020. To date, she has not

tendered the record or a response.

               We therefore order Hayes to file the reporter’s record in this cause no later than

February 18, 2020. See Tex. R. App. P. 37.3(a). Failure to file the record will result in Hayes

being called before the Court to show cause why she should not be held in contempt of this

order.

               It is ordered on February 7, 2020.


Before Chief Justice Rose, Justices Baker and Triana